DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roell (US 5,615,562).
	Roell teaches the knitting machine (Figure 3) as claimed including comprising: at least one needle bed (100a, 100b); a first feeder (146b) that is movable along the at least one needle bed to dispense a yarn to form a knit element; and a second feeder (146a) comprising a plurality of outlets (embodiment of figure 2,  168, 170) for dispensing a plurality of strands (144, 142) into the knit element to form horizontally inlaid areas and vertically inlaid areas (as seen in figures 6-8), wherein each outlet of the plurality of outlets is configured to dispense at least one strand (144, 142).  Regarding claim 2,  the second feeder is configured to move along the at least one needle bed such that each one of the plurality of strands is inlaid horizontally along a single course of the knit element as seen for example in figure 7.  Regarding claim 3, the second feeder is configured to move along the at least one needle bed such that the plurality of strands are inlaid vertically along a plurality of wales of the knit element as seen in figure 7.  Regarding claim 4, the at least one needle bed comprises a first needle bed (100a) and a second needle bed (100b), wherein the first needle bed and the second needle bed are angled relative to each other as seen in figure 3.  Regarding claim 5, wherein the second feeder is adjustable between a retracted position and an extended position as indicate at column 6, lines 16-19 (By means of the axial guide 152, the lower part 150 of the thread guide member 146 on the upper part 148 is movable to and away from the upper part 148, as indicated by the arrow shown).  Regarding claim 6, each one of the plurality of strands is dispensed from a separate outlet, and wherein the plurality of outlets are spaced- apart as seen in figure 2.  Regarding claim 7, the second feeder is movable and can be held in a plurality of fixed positions.  Regarding claim 8, the first feeder and the second feeder is capable of forming a knit element such that it has a first area and a second area, wherein in the first area, the plurality of strands extend along at least one course of the knit element, and wherein in the second area, the plurality of strands extend along a plurality of wales of the knit element as seen in figure 7. Regarding claim 9, the knit element formed by the Roell is capable of being used as a an upper for an article of footwear.  
Regarding claim 10, each one of the plurality of strands comprises a higher stretch resistance than the yarn.  Regarding claim 11, Roell teaches a knitting machine (Figure 3) including a first feeder (146b) configured to dispense a yarn to form a knit element; and a second feeder (146a) configured to: dispense a plurality of strands in a horizontal orientation within the knit element formed by the first feeder, and dispense the plurality of strands in a vertical orientation within the knit element formed by the first feeder as seen in figures 6 and 7.  Regarding claim 12,  the second feeder is configured to dispense the plurality of strands along a single course of the knit element as seen in figure 6. Regarding claim 13, the second feeder is configured to dispense the plurality of strands along a plurality of wales of the knit element as seen in figure 7.  Regarding claim 14, each one of the plurality of strands is dispensed from a separate outlet on the second feeder.  Regarding claim 15, at least one needle bed where the knit element is formed, wherein the at least one needle bed comprises a first needle bed (100a) and a second needle bed (100b), wherein the first needle bed and the second needle bed are angled relative to each other.  Regarding claim the second feeder is adjustable between a retracted position and an extended position as indicate at column 6, lines 16-19 (By means of the axial guide 152, the lower part 150 of the thread guide member 146 on the upper part 148 is movable to and away from the upper part 148, as indicated by the arrow shown).  Regarding claim 17, each one of the plurality of strands comprises a higher stretch resistance than the yarn. Regarding claim 18 Roell teaches a method of forming a knit element using a knitting machine comprising at least one needle bed (100a), a first feeder (146b), and a second feeder (146a), the method including shifting the first feeder along the at least one needle bed while dispensing a yarn to form the knit element; and shifting the second feeder along the at least one needle bed while dispensing a plurality of strands such that the plurality of strands are horizontally inlaid in the knit element and are vertically inlaid in the knit element as seen in figures 6 and 7. Regarding claim 19, the plurality of strands (342, 344, 346, 348, 330, 332, 334, 336, 338, 340) are inlaid in the knit element such that the plurality of strands extend along at least a first course of the knit element and extend along a plurality of wales of the knit element as seen in figure 7. Re claim 20, each one of the plurality of strands comprises a higher stretch resistance than the yarn (300). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw